Citation Nr: 0934386	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-28 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 1966 
to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma.  In that decision, the RO denied a claim 
for service connection for bilateral hearing loss.  

In July 2008, this claim was remanded for further 
development.  


FINDING OF FACT

The Veteran did not exhibit impaired hearing in service or a 
sensorineural hearing loss within the first post service 
year, and current hearing loss is not associated in any way 
with his active military duty.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in 
service and sensorineural hearing loss may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist 

In a November 2005 letter, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  The AOJ notified the Veteran of 
information and evidence necessary to substantiate his claim 
for service connection.  He was notified of the information 
and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  A 
January 2007 letter also informed the Veteran of the process 
by which initial disability ratings and effective dates are 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran has been able to participate effectively 
in the processing of his claim.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All adequately identified and available 
medical records have been secured.  The Veteran was given a 
VA examination in March 2009.  The duties to notify and 
assist have been met.  

II. Legal Criteria 

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).  

Service connection for sensorineural hearing loss may be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2008).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

III. Analysis

The Veteran contends that his bilateral hearing loss is 
related to his service.  In his April 2006 notice of 
disagreement, the Veteran explained that he was exposed to 
loud noise from diesel generators and head sets while he was 
in service.  He did not wear noise protection gear.  In an 
August 2006 statement, he said he was assigned to the 
sabotage team while serving in Korea.  One duty was to start 
diesel generators during drills.  The generators were very 
loud and he had to start them several times during his duty 
period.  He did not remember using ear protection.  He 
asserted that being around the loud generators could have 
caused his present hearing loss.  

In the Veteran's September 2006 substantive appeal he stated 
that he was not around aircraft for his job, but was exposed 
to noise "through being around the take off and landing of 
aircraft."  An October 2006 representative's statement 
asserted that the Veteran has in-service noise exposure from 
small arms training, the flight line, and diesel generators.  

Service treatment records are negative for findings of, 
treatment for or complaints of hearing loss.  The Veteran's 
January 1965 enlistment examination showed the following 
audiometric results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
NA
15
LEFT
20
5
5
NA
15

The May 1969 separation examination showed the Veteran's 
hearing was 0 in all measurements and he had no complaints 
regarding his hearing.  

An October 2005 private medical record showed an assessment 
for both ears of high frequency sensorineural hearing loss.  
The left ear hearing was slightly better than the right ear.  
In another October 2005 private medical record the Veteran 
complained of bad hearing.  He was diagnosed with hearing 
loss and referred to an ear, nose and throat specialist.  A 
specialist's letter from the same month explains that the 
Veteran reported problems hearing with background noise and 
gave a history of noise exposure.  "He has bilateral high 
frequency sensorineural hearing loss with a notch at 4000 
Hertz consistent with noise exposure."  

A December 2005 letter from the Veteran's treating doctor 
repeats the Veteran's reported history and his difficulty 
hearing.  Upon physical examination the Veteran showed 
decreased hearing and was referred to another doctor (see 
above).  He had bilateral high frequency sensorineural 
hearing loss at about 4,000 Hertz "consistent with noise 
exposure."  This doctor's impression was that Veteran had 
bilateral sensorineural hearing loss secondary to noise 
exposure during military service.  "I feel this patient 
definitely has a service connected injury."  

In March 2009, the Veteran was given a VA examination.  The 
claims file and medical records were reviewed.  The Veteran 
stated that he could no longer hear as well as he once did 
and that he had a hard time with a lot of background noise.  
He stated he worked in intelligence as an analyst in an 
office listening to speech and Morse code.  He also spent one 
year on the Sabotage Alert Team in Korea.  After service he 
worked for 30 years as a biologist and rode on airboats.  He 
wore earplugs due to the background noise.  

Measured pure tone threshold values were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
40
65
70
LEFT
10
15
10
55
60

Results from the Maryland CNC world list speech recognition 
score include 96 percent for the right ear and 100 percent 
for the left ear.  Speech discrimination for both ears was 
described as excellent by the examiner.  Normal middle ear 
function was found.  The diagnosis was a moderate to 
moderately severe sensorineural high frequency loss in the 
left ear and a mild to severe sensorineural loss in the right 
ear.  

The examiner noted the Veteran's service treatment records 
showed normal limits for both ears at enlistment and 
separation.  Also noted was the lack of complaints regarding 
hearing loss.  The examiner explained that once noise 
exposure is discontinued, there is no significant further 
progression of hearing loss as a result of the noise 
exposure.  The examiner observed that the first audiologic 
evaluation reflecting hearing loss (performed by an ear, nose 
and throat specialist) was in October 2005, nearly 36 years 
after discharge.  Due to normal hearing at discharge, no 
complaints located in the claims file regarding hearing 
difficulty and the lengthy time span of no treatment or 
diagnosis from hearing loss, the examiner concluded that it 
was not likely that current hearing loss was related to 
military service or had its clinical onset in service.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  See also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  The Board is charged with the 
duty to assess the credibility and weight given to evidence.  
See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998).  

The Board finds the Veteran was competent to attest to his 
observations of his bilateral hearing loss and to relate his 
medical history.  As a lay person, he is not competent to 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
expertise.  See, Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The Veteran has stated that he was exposed to 
acoustic trauma during service; however, he has not stated 
that he has suffered from hearing loss since service.  As a 
result, the requirement for continuity of symptomatology is 
not met through the Veteran's testimony.  38 C.F.R. 
§ 3.303(b).  He did state at the March 2009 VA examination 
that he was exposed to loud airboats for 30 years, although 
he also stated he wore hearing protection.  The Veteran's 
statements support the claim that he was exposed to acoustic 
trauma in service, but does not establish that hearing loss 
was present in service or continued in the years following 
active duty.  

Two conflicting medical opinions were given in this case.  
When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  

The Board finds that while there is a current diagnosis of 
bilateral hearing loss, there is no true indication that it 
is associated with service.  The March 2009 VA examination 
report is the most probative and competent medical evidence 
of record because it shows the examiner was able to review 
the entire claims file, observe the Veteran's behavior, 
listen to the Veteran's reported medical history, and assess 
his audiometric testing.  The report provided a full 
explanation for the examiner's conclusion that the Veteran's 
current hearing loss is not related to service.  The 
examiner's opinion was based on service treatment records and 
private medical evidence in the file.  The examiner cited to 
a medical treatise to support the conclusion that acoustic 
trauma many years earlier did not likely result in a hearing 
loss first clinically manifested more than 30 years later.  
As required by Nieves- Rodriguez, 22 Vet. App. at 304, the VA 
examination report is factually accurate and fully articulate 
on the issue of service connection for hearing loss.  

In contrast, the December 2005 private letter was written by 
the Veteran's treating physician who based an opinion on 
statements of the Veteran, another specialist's opinion (in 
the October 2005 letter) and one audiogram.  The December 
2005 report cites to a history of tinnitus "after being 
around jets and prop planes in service" (suggesting the 
onset immediately following the incidents), but the Veteran 
indicated at his March 2009 VA examination that tinnitus in 
the right ear began in 1999 and in the left ear 5 years after 
that.  The opinion does not account for the long gap between 
noise exposure in service and the first clinical 
manifestations of auditory disability.  The December 2005 
report is less complete and does not include a convincing 
rationale for conclusions reached.  As a result, the December 
2005 opinion is afforded less weight.  

The Veteran does not assert that his hearing loss manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service and no evidence supports 
that it began in such a timeframe.  As a result, the 
presumption is not applicable.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

It follows that a clear preponderance of the evidence is 
against the claim for service connection for bilateral 
hearing loss.  The benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  




ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


